Protection of animals at the time of killing (debate)
- The next item is the report by Mr Wojciechowski, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council directive on the protection of animals at the time of killing - C6-0451/2008 -.
Mr President, our civilisation is a civilisation which uses animals. We kill billions of animals for meat, for skins and for a variety of economic needs. Sometimes we also kill them where there is no economic reason - for sport, such as hunting, or for entertainment, such as in bullfighting. For me killing animals is neither sport, nor entertainment, nor culture, but we will not go into that here, because the subject of our debate is the killing of animals for economic reasons.
Protection of animals at the time of killing. Is it possible? Is it possible to protect an animal which we are going to kill? Yes, it is possible, mainly by sparing it unnecessary suffering. By protecting animals from inhuman treatment we protect our own humanity. The proposed regulation improves standards of protecting animals at the time of killing, and introduces higher, better technical norms and fosters better monitoring of their use. It introduces greater personal responsibility for the proper handling of animals, and also introduces a requirement to appoint a special officer responsible for animal protection in facilities which carry out slaughter. The new regulation, in place of the old 1993 directive, means obvious progress in realisation of the idea of animal protection, and therefore as rapporteur I endorse the regulation.
There were several areas of controversy. A conspicuous example is the question of ritual slaughter. The basic principle is to kill animals after they have been stunned and rendered unconscious, but an exception is allowed for religious reasons - killing without prior stunning, if this is required for religious reasons. This concerns adherents of Islam and Judaism, who kill animals without stunning them first. Amendments which were aimed at introducing a comprehensive ban on ritual slaughter in the European Union have been rejected by the Committee on Agriculture and Rural Development. The Committee members were of the opinion that such a ban would be unworkable.
The Committee has also rejected a proposal that would have given each Member State the right to ban ritual slaughter through its own legislation. This is contained in Amendment 28. I would like to point out that a vote in favour of this amendment means that Member States will not be able to ban ritual slaughter on their territory. A vote against the amendment means a return to the position of the European Commission, which allows imposition of a ban on ritual slaughter under domestic law.
Another controversial matter is the appointment of national reference centres, which were to be appointed by each Member State. The Committee on Agriculture and Rural Development rejected this idea in Amendment 64. Personally, I think that such reference centres should be established, and that they could also play a role in monitoring the handling of animals at the time of killing.
I would like to draw attention to the suggestions of the Committee on Agriculture and Rural Development which are contained in my report. Firstly, measures to introduce higher standards of animal protection at the time of killing should obtain financial support from the European Union. The noble ends of animal protection cannot be achieved without financial layout and without creating material incentives to introduce increased standards.
Secondly, the report proposes that the improved standards should apply not only to producers within the European Union, but also to importers of meat products to Europe. We want to be sure that the EU market will be supplied only with animal products which come from animals killed in the way required by EU law.
Ladies and gentlemen, the last sitting of the European Parliament is largely devoted to the protection of animals. Today we have resolved to ban the import of products from seals which have been killed with cruelty, we have resolved to impose higher standards for the protection of experimental animals, and now we are debating higher standards of animal protection at the time of killing. I am glad that Parliament is doing so much for animal protection, and I am glad that I can be part of it. The spirit of Saint Francis of Assisi is present in this Chamber. May he also be present in the next parliamentary term.
Member of the Commission. - Mr President, I would like to thank the European Parliament and in particular the rapporteur, Mr Wojciechowski, for having supported the main elements of the Commission proposal on the protection of animals at the time of killing.
In particular, I am pleased that the European Parliament accepted the general approach of the proposal, which is to ensure the animal welfare legislation applicable to slaughterhouses is in line with the hygiene package which was adopted back in 2004.
The current legislation on the protection of animals at slaughter dates back to 1993 and is clearly not in line with the latest developments in the areas of food safety, animal health and animal welfare. Under the current proposal, slaughterhouse operators will have to establish standard operating procedures, rely on welfare indicators for stunning, and personnel will have to receive training on animal welfare.
On the issue of religious slaughter, I would like to stress that the Commission fully shares the attachment of the European Parliament to freedom of religion and to underline that the Commission's intention is to maintain the status quo on this sensitive matter. The Treaty clearly states the need to take into account practices related to religion in the formulation of Community policy. It is clear that there are many different practices regarding religious slaughter across the Member States of the Union.
The Commission suggests that subsidiarity should be maintained in this area. It has worked well for the past 15 years and should continue to work well in the future. In this respect, we can accept in principle, subject to rewording, amendments that reflect the approach of the current legislation, which preserves the right of freedom of religion while allowing Member States to adopt or maintain stricter rules. In this regard, I would note that there seems to be agreement in Council along these lines.
I would now like to say a few words on the practice of backyard slaughter. Today, the slaughter of animals for private consumption is permitted outside slaughterhouses (except cattle), but pigs, sheep and goats must have previously been stunned. Some citizens in the Member States traditionally slaughter pigs for Christmas and lambs for Easter. The preservation of these traditions is important to the Commission but there is no need to derogate from the stunning of animals, thereby undermining the welfare of the animals. Therefore the Commission believes that prior stunning should always be performed when pigs or lambs are slaughtered outside slaughterhouses.
Another point of the proposal is related to the establishment of a national centre of reference. We believe that this element is essential to guarantee proper enforcement of the proposed measures. In slaughterhouses, official inspectors perform food safety controls, mainly on carcasses. They have little time and limited competences to assess animal welfare parameters. These days, stunning equipment is complex and difficult to evaluate in relation to their welfare efficiency. National reference centres would meet the need for technical and scientific information on the welfare of animals at slaughter and the Commission considers that this requirement should be maintained in the proposal.
The Commission also believes that certificates of competence required for the personnel in slaughterhouses should be issued following an independent examination. This system has been developed in other areas of animal welfare, both in the public and the private sector. Where this has been properly implemented, it has provided good results. This should therefore be extended to all EU slaughterhouses.
Animals are also killed in huge numbers outside slaughterhouses in order to control the spread of disease. It is true that requirements already exist for animal health purposes, but today's requirements do not relate to animal welfare. People consider that mass culling for disease-control purposes should be performed in the most humane way possible. Transparency, which means proper reporting, is therefore essential. Furthermore, previous experience in these emergency situations has shown that it is crucial to collect information on good practices and on mistakes that might have occurred. Proper monitoring and reporting on animal welfare should therefore be required in cases of mass culling.
I would very much welcome your support of the Commission proposal. If successfully adopted, the European Union would have the potential to lead and innovate globally on animal welfare.
Every year hundreds of millions of animals - pigs, cows, sheep, hens, horses and other animals - are slaughtered and transported throughout Europe. In addition to that, 25 million fur-bearing animals are slaughtered. This involves an enormous amount of suffering for the animals. Of course, the best solution would be for us not to eat them at all and for us not to wear animals in the form of furs.
However, this regulation is not really about that, but about how we can reduce the suffering of animals at slaughterhouses. The Commission's proposal is a step forward, but it must be made more stringent on a number of points. In the Committee on the Environment, Public Health and Food Safety we voted through my opinion, in which we demand, among other things, shorter transport times and waiting times at slaughterhouses, investments in mobile slaughterhouses, that fur-bearing animals be included under this regulation, that Member States be able to go further and have more stringent provisions and that animal welfare inspectors and the proposed national reference centres for animal welfare be independent and be given greater powers.
It is gratifying that the Committee on Agriculture and Rural Development supports our proposal on mobile slaughterhouses and to include fur-bearing animals. However, I am deeply concerned about several other amendments put forward by this committee and by individual Members. It is unfortunate that the Committee on Agriculture and Rural Development has completely deleted the proposed time limits for transport to the slaughterhouse and the waiting time inside the slaughterhouse. Please vote in favour of Amendment 125 put forward by the Confederal Group of the European United Left/Nordic Green Left so that we regain these requirements. I also do not understand why the Committee on Agriculture and Rural Development wants to delete the proposal on national reference centres for animal welfare. It is also incredibly important to allow Member States to go further and have more ambitious provisions than those laid down here. I urge you to vote in favour of Amendment 124. Finally, I am deeply concerned about the fact that the Committee on Agriculture and Rural Development does not want to allow the Member States which currently have a complete ban on slaughter without stunning to retain that ban. This is the case, for example, in my country, Sweden. We have found a balance between religious tradition and animal welfare that most people are happy with. Please vote against Amendment 28, as proposed by the rapporteur.
on behalf of the PPE-DE Group. - (IT) Mr President, ladies and gentlemen, by happy coincidence it falls on me to speak this evening for the last time, at least during this term, under your presidency, which I believe is your final presidency, because you have decided not to stand for re-election. I am delighted to express my satisfaction, Mr Cocilovo, for what you have done in this Parliament and for the esteem in which you are held by all the MEPs and not merely by the Italian delegation. I was elected to the same constituency as you; we are political opponents, but I feel as if I owe it to you to wish you a profitable political future acting in the interests of our country, but also of Europe.
Now I will get to the point. I believe that we in the Committee on Agriculture and Rural Development have done an excellent job. After listening to consultants and after listening to different professional groups, we have tried to improve on the text that was given to us by the Council and the Commission, making it more applicable and more consistent, safeguarding what amounts to the expression of and the right to religious practices, in all their facets. There were some contradictions, because the Commission and the Council stated and asserted that they would safeguard ritual butchery, but certain obligations made it impossible in practice - I refer to hanging upside down and the much debated topic of stunning.
From a dialectical viewpoint, this seems like cruelty, but what does it actually involve: a decisive cut is associated with the same pain level as stunning, which is effected by means of a captive bolt to the forehead, after which there is no more pain, after which it would be further cruelty to stun the animals once their throats have been cut. I do not therefore believe that animals are being treated cruelly if they are not stunned after their throats are cut.
The Charter of Human Rights states that whenever there is a conflict with animal rights, human rights take precedence, in other words the right to religious practices, and not only Muslim, not only Jewish but also Christian practices - as we have discussed at length in the committee - should be protected and protected to the full. Not least because, since we have reciprocal relations with non-member countries, people who practice certain types of religions could otherwise not eat meat in Europe because it cannot be produced in Europe and cannot be imported. I do not believe this is fair.
on behalf of the PSE Group. - (ES) Mr President, ladies and gentlemen, as we have already heard, the proposal we are debating today replaces a directive which has become obsolete due to technological advances, and brings in a new regulation that is going to allow for Community requirements on animal welfare to be applied uniformly across the European Union.
In the context of the internal market, and given that observing regulations can damage competition, it is going to enable similar competition standards for all Community operators. In fact, the Committee on Agriculture and Rural Development, which has opted to make small-scale operators exempt from some requirements, has increased responsibility for the remaining large operators - that is the text we are debating today - and, in addition, has created the post of animal welfare officer in large companies.
The report we are debating improves the Commission proposal on fundamental issues. One example is that it no longer attempts to amend through this proposal current animal transport provisions relating to total transport times - something we considered absolutely outrageous - and it maintains the current ban on transporting animals whose particular characteristics mean they are not fit for transportation.
In addition, it corrects and clarifies companies' responsibilities as regards complying with welfare regulations: operators, rather than workers, are responsible for ensuring the rules are applied.
Finally, Commissioner, I would like you to bear in mind that in the European Union no two legal systems in the different regions and countries are the same; each one is different. The national reference centres you are proposing and to which you have just referred in your speech, were they to be implemented as the Commission suggests in its proposal, would entail the creation of 17 national reference centres in Spain, and not just one national reference centre. In Spain central government powers are decentralised to the autonomous communities and we would therefore be forced to establish 17 of these national centres you believe to be possible. That would be ridiculous: one centre for every region. That is why we propose that the relevant authority be responsible for ensuring the rules are correctly applied.
Mr President, the Wojciechowski report on the proposal for a Council regulation on the protection of animals at the time of killing raises the very important subject of animal welfare. It indirectly poses the question as to whether contemporary humanity is able to break with cruelty and create a new world of values, where there is sensitivity to pain, suffering, fear and anxiety about losing life, and not only in relation to people, but also to animals.
Unfortunately, despite the development of civilisation and technology, every year billions of animals and birds are still killed, often with cruelty and even without stunning. This gives rise to further questions, as to why the behaviour of intelligent and educated people towards animals is often like that of primitive tribes, condemned to fight for their existence. What should we do to change this?
These questions are in large measure answered by the report, which still does not resolve many fundamental problems connected, for example, with legislation, ritual slaughter and forming the conscience of society. These problems, therefore, remain to be resolved by the Council, the Commission and by the new Parliament. I hope that further work on improving the welfare of animals will be accompanied by the realisation that animals are living beings, which can feel pain and suffering; that they are not things, and that people owe them respect, protection and care.
on behalf of the Verts/ALE Group. - Mr President, I would like to add my own congratulations to our rapporteur, Janusz Wojciechowski, for tackling a very complex and emotional dossier with some aplomb and dealing with a lot of conflicting viewpoints. In this speech, which is probably my last speech in this mandate, it is worth remarking to colleagues that this is what I call a classic European Parliament European dossier. It is technical, it is complex, it is a little bit distant from our citizens, but it is worth remembering that animal welfare is of crucial importance to our citizens, and fairness is of crucial importance to our producers, to our consumers and to our market.
I am particularly drawn to Amendments 45 and 46 on ensuring that third countries seeking to export to our territory match our standards. That is a crucial element of fairness for our producers and for consumer confidence in our markets, so it is very much to be welcomed.
Likewise, the proportionality of the measure in Amendments 65 to 67 allowing for on-the-job training is particularly to be welcomed for smaller slaughterhouses and smaller operations across the European Union. Also, the derogations allowing small abattoirs to be exempted from having the animal welfare officer present are very much to be welcomed.
On religious slaughter, I think the Commissioner is absolutely right. I do not think we need to regulate that in this package, so this is good news for consumers. This is good news for confidence in the EU meat market and it is a good job all round. My congratulations.
(RO) I would first of all like to congratulate the rapporteur and thank him for the approachability he has shown.
I agree with the Commission's proposals stipulating that animals must be killed only using a method which ensures immediate death or after stunning, while accepting however as an exception slaughter as part of religious rituals. I also support this regulation not being applied either in the case of animals being slaughtered for personal consumption, in keeping with the traditions of major religious festivities, such as Easter and Christmas, and only for a period of 10 days prior to when these festivities take place.
Staff involved in slaughter and other related activities must attend suitable training courses which are carried out in the normal way, with a certificate of competence being awarded.
The European regulations introduced in the area of animal protection are among the most stringent in the world. They result in higher production costs and may also distort competition with states whose legislation is less strict in this respect. This is why I call on the Commission to ensure that meat products or other products of animal origin imported from nonEU countries meet European standards. What we would like to see is for the Commission to be able to carry out inspections in abattoirs authorised to export their products to the European Union, confirming that, in addition to the health certificates already awarded, regulations on animal protection are also being respected.
Mr President, can I thank Ms Vassiliou very much for her work here in Parliament. She picked up the dossier only for the last couple of years and has done an extremely good job, so I congratulate her. Can I also congratulate Janusz Wojciechowski for doing a very good report and being a very good vice-chair of the Agriculture Committee.
I believe that animal welfare standards in Europe are absolutely paramount to the fact that we produce high-quality meat. We want to make sure that it is slaughtered carefully and to high standards, both for hygiene and for animal welfare. I do actually welcome the idea of mobile slaughterhouses, because I think this will be extremely good. I also think we have to be careful, because many small slaughterhouses in Europe have been closed down in the past - and in my own Member State that has happened - so we want to make sure we have got proper regulation, but not too much regulation that will actually close them down.
I am going to be quite controversial now. I believe that animals are born into this world and we, as man, decide exactly how they are going to be slaughtered. I think the Commission must make up its mind. Either you accept religious slaughter and the fact that the animals are not stunned, so those animals in other countries which we want to be killed at Christmas can have the same process, or you actually stand up for what I believe to be right, and that is that we, as man, decide how an animal is to be slaughtered and that animals should be stunned before slaughter. I think it is absolutely clear that this should happen. In some Member States there is pre-stunning and post-stunning of animals under both halal slaughter and under Jewish slaughter. I wonder why it cannot happen in the whole of Europe, because we have to be absolutely certain that we treat all animals the same. While I accept subsidiarity, I also want to see the Commission put pressure on Member States to make sure that we have proper slaughtering and stunning in the future.
Also, when it comes to labelling, I see no problem. Why should we not label animals as to how they have been slaughtered? If there is no problem with the halal and Jewish slaughter, then why worry about labelling it? So let us have proper labelling so people know exactly what they are buying in the future, because it is very important for European agriculture to have very high standards.
Mr President, the right of freedom of religion cannot, in my view, disregard the rules and regulations of our countries and cannot violate so profoundly our standards of respect for slaughter hygiene and animal welfare. Therefore, I fail to see why, in the name of religion, we should tolerate anachronistic, unhygienic and even sadistic killings of animals, sometimes done in pompous ceremonial circumstances, carried out in front of both adults and children.
I therefore believe that animals should only be killed under the controlled circumstances of an authorised and inspectable slaughterhouse and no animal should be slaughtered without prior stunning. Freedom of religion is one thing, causing unnecessary pain to animals and violating hygiene rules is another. The rules and laws in the EU should be the same for all, irrespective of religion.
(DE) Mr President, Commissioner, in this debate I think the issue of animal welfare has been narrowed down too much to the question of whether or not we should use stunning. It is not that I am against stunning, it is just that we must realise that stunning was originally introduced, not out of concern for animal welfare, but for economic reasons, to be able to slaughter animals in factory farming, which involves mass killing in slaughterhouses, without affecting and lessening the quality of the meat through the anxiety caused by slaughter.
Thus with religious slaughter it is about the high art of slaughtering without the animals experiencing additional suffering, and with the issue of stunning in slaughterhouses, it is not only about whether or not stunning should be used, but also about the handling of animals during transportation and during the waiting time in the slaughterhouses. I agree with Mr Parish's point that religious slaughter should be labelled accordingly, so that consumers know what they are buying and what they are supporting.
Member of the Commission. - Mr President, today's debate on the Wojciechowski report reflects the concerns of Parliament, the Commission and indeed of the public over the welfare of animals at the time of slaughter. The Commission proposal introduces important innovations which I hope you can support.
Today, EU legislation requires that operators from third countries exporting to the EU apply equivalent standards. In addition, meat import certificates must confirm that EU standards have been respected in the exporting establishments. Therefore, as regards the Commission proposal, we are of the opinion that the principle of equivalence should continue to apply.
I have listened carefully to all your comments, and I think this input is very useful in our efforts to arrive at a truly effective production of animal welfare. With the adoption of this report, we are sending the right signals to the public that we are addressing their concerns while, at the same time, we are setting modern standards for global welfare practices at the time of slaughter of animals. I thank Parliament and its rapporteur for their support.
Finally, as this is my last address to this House, I would like to say how much I have enjoyed working with all of you, and let me wish all of you success in your future endeavours and every happiness.
Mr President, Commissioner, I, too, would like to add my voice to those wishes, and I am glad the Commissioner's last speech in Parliament concerns the presentation of what is truly a good draft and a good regulation, and indeed the majority of those who have spoken in this discussion are in full agreement here. I very much wish that the final result of this work, this joint work of Parliament, the Commission and the Council, will not significantly impair what the Commission has proposed, because the Commission has indeed made very good proposals. However, in the approach to animal protection, in those measures which aim to improve the welfare of animals, there are two important things.
The first of these is money. Unfortunately, we will not gain the acceptance of society for raising these standards if we do not ensure that they are properly financed. Community means are essential here in order to achieve the objectives that have been set. It is not possible to introduce higher standards such as these without money, passing all the costs on to the bodies that have to introduce the standards.
The second matter concerns equivalence, so that the improved standards do not reduce the competitiveness of producers within the European Union. I think we are on the right road to achieving this. I am glad that there is approval for these proposals in this Chamber.
Once again I would like to thank the Commissioner. I would also like to thank all the fellow Members who have spoken in this discussion, and I am glad that the idea of raising the standards of animal welfare is universally accepted in this Chamber.
The debate is closed.
The vote will take place on Wednesday 6 May 2009.